                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


ANGELO BLAKELY,
ADC #136684                                                                          PLAINTIFF

VS.                               4:20-CV-00076-BRW-JJV

LACRETIA FLOWERS, Lieutenant,
Faulkner County Detention Center, et al.                                         DEFENDANTS



                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 12th day of February 2020.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
